Citation Nr: 0828544	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from  July 25, 2003, through November 
30, 2007. 

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss from December 1, 2007.


REPRESENTATION

Appellant represented by:  American Legion	


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service in the Army Air Forces from 
March 1944 until September 1945, and from February 1951 until 
October 1952.  The veteran also served in the Air National 
Guard into the 1970's.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the veteran's 
claim file was subsequently transferred to the San Diego RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  A January 2004 audiological examination revealed puretone 
averages of 74 for the right ear and 84 for the left ear, 
with speech recognition at 76 percent for both ears, 
resulting in a disability evaluation of 40 percent.

2.  A December 2005 audiological examination revealed 
puretone averages of 64 for the right ear and 71 for the left 
ear, with speech recognition at 20 percent for the right ear 
and 16 percent for the left ear, resulting in a disability 
evaluation of 100 percent.

3.  A January 2007 audiological examination revealed puretone 
averages of 56 for the right ear and 69 for the left ear, 
with speech recognition at 80 percent for the right ear and 
48 percent for the left ear, resulting in a disability 
evaluation of 20 percent.


CONCLUSIONS OF LAW

1.  From July 25, 2003, through December 6, 2005, the 
criteria for entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1131, 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 
6100 (2007).

2.  From December 7, 2005, through January 25, 2007, the 
criteria for entitlement to a 100 percent rating for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, DC 6100 (2007).

3.  From January 26, 2007, through November 30, 2007, the 
criteria for entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1131, 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2007).

4.  From December 1, 2007, the criteria for entitlement to an 
evaluation in excess of 20 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1131, 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2004 rating 
decision, July 2005 SOC, and April and December 2007 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.  The notifications to the veteran in this 
case were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in his everyday, daily life, and he 
testified before a VA Decision Review Officer in August 2006 
as to the effect of his hearing disability on his family life 
and leisure activities.  There is no prejudicial error shown 
in this regard.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  With respect to the 
Dingess requirements, there is no letter in the claims file 
explicitly notifying the veteran of the laws pertaining to 
disability evaluations or effective dates.  However, the 
Board finds that any defect in the notice provided to the 
veteran was harmless.  The veteran in this case sent numerous 
correspondences to VA and testified before a VA Decision 
Review Officer demonstrating that he was aware of the 
evidence needed to support his claim as to disability rating 
and effective date.  Further, there is no indication that, at 
this time, the veteran is claiming additional evidence exists 
that would support his claim.  In conclusion, there has been 
no prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, as noted above, the veteran has expressly requested 
advancement on the docket, and the Board will proceed to 
expedite its disposition of this case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Increased Rating

The veteran is claiming entitlement to an increased rating 
for bilateral hearing loss.  From July 25, 2003, until 
December 1, 2007, he was assigned a 40 percent rating.  From 
December 1, 2007, a 20 percent evaluation has been in effect.  
The Board will consider whether, during any portion of the 
rating period on appeal, higher evaluations are warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second.  

The rating criteria for hearing loss establish 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The 
horizontal lines in Table VI (38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.


In the present case, the veteran underwent an audiological 
examination in December 2003 which revealed speech 
recognition levels of 64 percent in the right ear and 40 
percent in the left ear.  The puretone thresholds were 
recorded in graph form and were not interpreted.  
Accordingly, the data is not in a format compatible with VA 
rating guidelines.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Thus, the Board is unable to calculate a percent 
evaluation for hearing loss based upon these examination 
results.  

A January 2004 VA examination revealed the following puretone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
75
80
70
LEFT
60
75
80
100
80

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was 74.  His puretone 
average for the left ear was recorded as 84.  Speech 
recognition was 76 percent for both ears.  Applying section 
4.86(a), the right ear was at Level VI impairment, and the 
left ear at Level VIII, resulting in a 40 percent evaluation 
under 38 C.F.R. § 4.85, Table VII.  Accordingly, the results 
of that examination do not warrant an increased rating.  

The veteran underwent another audiological examination in 
June 2004.  That examination contained speech discrimination 
scores, but there is no indication that they were derived 
using the Maryland CNC test.  Moreover, the puretone 
thresholds were presented in graph form and were not 
interpreted.  Accordingly, the data is not in a format 
compatible with VA rating guidelines.  See Kelly v. Brown, 
supra.  Thus, the Board is unable to calculate a percent 
evaluation for hearing loss based on these examination 
results.  

Another audiological examination was performed in March 2005 
at the VA Long Beach clinic.  This examination revealed 
puretone threshold thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
60
70
LEFT
35
55
70
75
85

The puretone average for the right ear was recorded as 62, 
while the average for the left ear was 71.  Speech 
recognition was 40 percent for the right ear and 8 percent 
for the left ear.  However, the March 2005 record indicates 
that a test other than the Maryland CNC was used to measure 
speech recognition.  Therefore, these results cannot be used 
to rate the veteran's hearing loss, as the regulations call 
for use of the Maryland CNC word list.  See 38 C.F.R. 
4.85(a).  Moreover, even application of 38 C.F.R. § 4.86(a), 
for an exceptional pattern of hearing loss, does not result 
in an evaluation in excess of 40 percent here, based on the 
puretone averages noted above.  See 38 C.F.R. § 4.85, Table 
VII.

Next, a December 2005 audiological test revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
65
70
LEFT
35
60
70
75
80

The puretone average was 64 for the right ear and 71 for the 
left ear.  Speech recognition was 20 percent for the right 
ear and 16 percent for the left ear.  Applying section 
4.86(a), both ears were at Level XI impairment, resulting in 
a 100 percent evaluation.  Accordingly, assignment of a 100 
percent rating is warranted effective December 7, 2005.  

The next audiological examination occurred in March 2006 at 
the Long Beach VAMC.  Puretone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
60
60
LEFT
40
60
75
80
80

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was 60, and the average 
for the left ear was 74.  However, the Board notes that at 
the bottom of the audiological report, the examiner remarked 
that the examination results were not to be used for rating 
purposes.  Further, the examiner again used the NU-6 word 
list for speech recognition rather than the Maryland CNC word 
list.  For these reasons, the Board cannot use this 
examination in determining whether the veteran is entitled to 
an increased rating.  

A January 2007 VA examination revealed puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
55
55
60
LEFT
30
55
65
80
75

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was recorded as 56, while 
the puretone average for the left ear was 69.  Speech 
recognition was 80 percent for the right ear and 48 percent 
for the left ear.  Applying § 4.86(a), the right ear was at 
Level IV impairment, and the left ear was at Level VIII 
impairment, resulting in a 20 percent evaluation.  

The Board concludes that, based upon the January 2007 
examination results, there is no longer a basis for 
continuation of the 100 percent rating assigned as of 
December 7, 2005.  Indeed, there is no basis for any rating 
in excess of the 40 percent evaluation assigned by the RO 
during that portion of the rating period on appeal.

Finally, the veteran participated in an audiological 
examination at the Long Beach VAMC in May 2007.  However, as 
was the case with the March 2006 examination, the examiner 
noted that the results were not to be used for rating 
purposes.  Thus, the Board cannot consider the May 2007 
examination results in its determination as to whether the 
veteran is entitled to a rating in excess of 40 percent 
during that portion of the rating period on appeal.  

The Board is unable to perceive the reason for the 
significant variation in test results in this case, but we 
are obligated to stage the disability ratings as indicated by 
the audiometric findings which are designated under the 
proper format under the Rating Schedule (except where the 
examiner states the results should not be used for rating 
purposes).  We also recognize the veteran's statements that 
his hearing deficit causes problems in the "real world" 
which bother him more than when he is being evaluated in a 
soundproof testing room.  Nevertheless, the standard 
audiometric testing methods are what VA must follow under the 
Rating Schedule.

We note, in addition, that the veteran's representative has 
argued, in his July 2008 Appellate Brief Presentation, that 
the RO should have applied the procedural criteria for 
proposing and completing a reduction in disability rating, 
and that its failure to do so constitutes error which the 
Board must address.  See 38 C.F.R. § 3.344.  However, since 
the ratings herein have been staged under the Hart precedent 
during the course of a continuous claim and appeal, the 
procedures for rating reduction cases are inapplicable here.    

In conclusion, there is no competent evidentiary support for 
a rating in excess of 40 percent for the veteran's bilateral 
hearing loss until December 7, 2005.  At that time, the 
evidence warrants assignment of a staged 100 percent 
evaluation until January 25, 2007, after which time the 40 
percent evaluation again takes effect.  There is no basis for 
a rating in excess of 40 percent from January 25, 2007, until 
December 1, 2007, and there is no basis for a rating in 
excess of 20 percent thereafter.  




ORDER

From July 25, 2003, until December 6, 2005, a rating in 
excess of 40 percent for bilateral hearing loss is denied.

From December 7, 2005, until January 25, 2007, a 100 percent 
evaluation for bilateral hearing loss is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

From January 26, 2007, until November 30, 2007, a rating in 
excess of 40 percent for bilateral hearing loss is denied.

From December 1, 2007 to the present, a rating in excess of 
20 percent for bilateral hearing loss is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


